Case: 13-10396   Date Filed: 08/16/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                   Nos. 13-10396, 13-10397, 13-10442
                        Non-Argument Calendar
                     ________________________

      D.C. Docket Nos. 4:06-cr-00013-MP-1, 4:05-cr-00020-MP-WCS-1,
                          1:12-cr-00018-MP-GRJ-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                  versus

LAMAR SINTEL PRINGLE,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Florida
                      ________________________

                            (August 16, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 13-10396     Date Filed: 08/16/2013    Page: 2 of 4


      In this consolidated appeal, Lamar Sintel Pringle appeals both his sentences

imposed for his health-care fraud convictions, as well as his sentences imposed for

violating his supervised release. Pringle received concurrent 87-month sentences

after he pleaded guilty to one count each of conspiracy to commit health-care fraud

and health-care fraud. He received concurrent ten-month and fourteen-month

sentences for violation of his supervised release. Pringle’s sentences for his

supervised release are to be served consecutively to his 87-month sentences. Each

of the sentences was determined during the course of a single sentencing hearing in

July 2013.

      Pringle says the district court miscalculated his sentence for conspiracy to

commit health-care fraud because it gave a two-level sentencing enhancement

under United States Sentencing Guideline § 3B1.1(c) for his role in the offense.

Specifically, Pringle asserts that the government did not present evidence sufficient

to support the enhancement.

      “The district judge’s determination of a convicted defendant’s role in the

offense is a factual finding subject to clearly erroneous review, but the application

of a guideline to a particular factual situation is a question of law that we review de

novo.” United States v. Alred, 144 F.3d 1405, 1421 (11th Cir. 1998). “When the

government seeks to apply an enhancement under the Sentencing Guidelines over a

defendant’s factual objection,” as was the case here, “it has the burden of


                                           2
              Case: 13-10396        Date Filed: 08/16/2013   Page: 3 of 4


introducing sufficient and reliable evidence to prove the necessary facts by a

preponderance of the evidence.” United States v. Washington, 714 F.3d 1358,

1361 (11th Cir. 2013) (quotation marks omitted).

      The government concedes that the evidence in the record did not support the

imposition of the two-level sentencing enhancement at issue. Therefore, “a remand

is required unless the government can establish that the error is harmless.” United

States v. Campa, 529 F.3d 980, 1013 (11th Cir. 2008). The government does not

argue that the error is harmless.

      The government requests we allow both parties to present new evidence on

remand. We have “broad discretion to fashion an appropriate mandate on remand

after the vacatur of a sentence.” United States v. Martinez, 606 F.3d 1303, 1304

(11th Cir. 2010). “Consonant with this broad discretion, we have often held that a

general vacatur of a sentence by default allows for resentencing de novo.” Id.

      We have declined to allow the presentation of new evidence in cases where

the government had ample notice of the defendant’s sentencing objection and a full

opportunity to introduce the relevant evidence in the district court. See

Washington, 714 F.3d at 1362. However, that is not the situation here. Pringle did

not make any written objections to the draft Presentence Investigation Report

based on this enhancement. Neither did Pringle make any written objections to the

Final Presentence Investigation Report. He did not raise this objection until the


                                            3
              Case: 13-10396    Date Filed: 08/16/2013   Page: 4 of 4


sentencing hearing. Therefore, both parties should have the opportunity to address

this issue anew.

      We vacate Pringle’s sentence in its entirety and remand to the district court

for a new sentencing hearing.

      VACATE AND REMAND.




                                         4